450 F.2d 945
Walter X. WASHINGTON, Jr., Appellant,v.UNITED STATES of America.
No. 19347.
United States Court of Appeals,Third Circuit.
Submitted on Briefs Oct. 19, 1971.Decided Nov. 8, 1971.

Gilbert E. Toll, Cohen & Fitzpatrick, Philadelphia, Pa., for appellant.
Herbert J. Stern, U. S. Atty., Newark, N. J.  (William Braniff, Asst. U. S. Atty., on the brief), for appellee.
Before ALDISERT, GIBBONS and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant was convicted of bank robbery and assaulting or putting in jeopardy by use of a dangerous weapon in connection with bank robbery in violation of 18 U.S.C. Sec. 2113(a) and (d).  He seeks review of the district court's denial of his motion, pursuant to 28 U.S.C. Sec. 2255, that his guilty plea was accepted in violation of Rule 11, F.R.Cr.P.


2
Rule 4(a), F.R.A.P., provides that notice of appeal of civil actions must be filed within thirty days of the entry of the judgment or order appealed from, or, if the United States is a party, within sixty days of such entry.  A motion under Sec. 2255, like a petition for a writ of habeas corpus, is an independent civil suit.  Heflin v. United States, 358 U.S. 415, 418, n. 7, 79 S. Ct. 451, 3 L. Ed. 2d 407 (1959).  The district court's order denying appellant's motion was entered on April 2, 1970.  Because notice of appeal was not filed until September 2, 1970, this court is without jurisdiction to hear this appeal.  F.R.A.P. 4(a).


3
The appeal will be dismissed.